 QUEENCITY COACH CO.275Queen City Coach Company and AmalgamatedTransitUnion,LocalNo.1531.Case11-CA-3455June 25, 1968DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn April 8, 1968, Trial Examiner Lowell Goer-lich issued his Decision in this proceeding,findingthatRespondent had not engaged in the unfairlabor practices alleged in the complaint and recom-mending that the complaint be dismissed in its en-tirety, as set forth in the attached Trial Examiner'sDecision. Thereafter, the General Counsel filed ex-ceptions to the Trial Examiner'sDecision and asupporting brief.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearingand finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered theTrial Examiner'sDecision, the exceptions and brief,and the entire record in the case,and herebyadopts the findings,conclusions,and recommenda-tionsof the TrialExaminer.ORDERmerce within the meaning of Section 8(a)(1) and(3)of the National Labor Relations Act, asamended, herein called the Act. The Respondentfiled timely answer denying that it had engaged inor was engaging in the unfair labor practices al-leged.The case came on for hearing on February 26and 27, 1968, at Asheville, North Carolina. Eachparty was afforded a full opportunity to be heard,to call,examine,and cross-examine witnesses, toargue orally on the record, to submit proposedfindings of fact and conclusions of law, and to filebriefs.All briefs have been carefully considered bythe Trial Examiner.Upon the whole record and upon his observationof the witnesses, the Trial Examiner makes the fol-lowing:FINDINGSOF FACT AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent is a North Carolina corporationengaged in the transportation of passengers bymotor vehicle. It operates routes directly acrossState lines and maintains terminal facilities in theStates of North Carolina, South Carolina, Georgia,and Tennessee.Respondent'sAsheville,NorthCarolina, terminal is the only one involved in thisproceeding.During the past 12 months, whichperiod of time is representative of all times materialherein, Respondent received gross revenues fromtransportation of passengers in excess of $250,000.The Trial Examiner finds that, at all times materi-al herein,the Respondent was an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.Pursuantto Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelationsBoard adoptsas itsOrder the Recom-mended Order of the TrialExaminerand herebyordersthat the complaintherein be, and it herebyis, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Trial Examiner: On a chargefiled on October 9, 1967, by Amalgamated TransitUnion, Local No. 1531, hereinafter called theUnion, the General Counsel of the National LaborRelationsBoard,herein calledthe Board, on behalfof the Board by the ActingRegionalDirector, Re-gion 11,on November 29, 1967,issued a complaintand noticeof hearingin which Queen City CoachCompanywas named as the Respondent.Itwas al-leged that the Respondenthad engaged in and wasengaging in unfairlabor practicesaffecting com-172 NLRB No. 29II.THE LABOR ORGANIZATION INVOLVEDThe Unionisnow, and has been at all timesmaterial herein,a labor organization within themeaning of Section 2(6) and(7) of the Act.III.THEUNFAIR LABOR PRACTICESThe General Counselallegesthat on or aboutAugust 29, 1967, and continuing to date, theRespondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing,itsemployees at its Asheville, NorthCarolina,terminal in the exercise of rights guaran-teed in Section7 of the Act (1) by informing itsemployees that "their possession of Union cardswas holding them back" and (2) by dischargingThomas G. Edmunds on September 29, 1967,because said employee joined or assisted the Unionor engaged in other union or concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection.The sole testimony adduced by the GeneralCounsel to support the first allegation was the 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony of employee Arthur Dwayne Mundy.Mundy testified, "Tom [Edmunds] was running alittle late on schedule and Mr. Dale [an admitted'supervisor]said,well, the union card in his backpocket is holding him back."After a submission of all the evidence theRespondent moved to dismiss the complaint. TheRespondent'smotion to dismiss was taken underadvisementby the TrialExaminer.Respondent'smotion raises the question whether the GeneralCounsel has establisheda prima faciecase support-ing a findingthat the Respondent violated Section8(a)(1) and(3) of the Act as alleged in the com-plaint.In respect to the discharge of Edmunds theGeneral Counsel's case-in-chief revealed that Ed-munds was discharged by Supervisor of Drivers andEquipment Vincent H. Batts on September 29,1967, because his work had "become unsatisfacto-ry"; that this was the only reason given to Ed-munds;2 that Edmunds first worked for the Respon-dent in the summer of 1952 and became a driver onFebruary 15, 1960, from which job he wasdischarged;that at the time of his discharge Ed-munds was an extra board driver;3 that Edmunds'father was a shop foreman for the Respondent; thatEdmunds had received no compliments from theRespondent "since 1964"; that Edmunds did notbecome "active in the union until the fourth elec-tion" in 1966; that Edmunds acted as a union ob-server at elections conducted on August 4, 1966,and October 27, 1966; that on September 19, 1967,Union Vice President R. C. Wallace discussed the"possibility of a recognition strike" with Edmunds;that thereafter Edmunds told around 15 or 20 ofthe Respondent's drivers' about the possibility of arecognition strike; that although Wallace was calledfor testimony he did not corroborate Edmunds'testimony;that there was no direct evidence thatthe Respondent had any knowledge of Edmunds'recognition strike activities; that around September5, 1967, Edmunds filled in for about 3 weeks on theAsheville to Salisbury run for driver C. J. Woodsy;that Edmunds on cross-examination was unable toidentifypassengerswho traveled with him duringthis period or to recall whether he had receivedcash fares from them for which no cash receiptswere given;that inQueenCity Coach Company,159NLRB 204, theRespondentwas found guilty of aviolation of Section 8(a)(1) and (3) of the Act;that inQueen City Coach Company,160 NLRB 216,the Board dismissed an 8(a)(3) allegation againsttheRespondent; and that inSmokeyMountainStages, Inc.,169NLRB 777, the RespondentSmokey Mountain Stages was found guilty of aviolation of Section 8(a)(1) and (3) of the Actwhich stemmed in part from the misconduct of Vin-cent Batts, the supervisor of drivers and equipmentof theRespondentQueen City Coach Company.Whilethecircumstancessurroundingthedischarge of Edmunds may have been of a suspi-cious nature in view of the Board's findings inQueen City Coach Company,159NLRB 204,nevertheless, the Trial Examiner is of the opinionthat the General Counsel has not established aprima faciecase supporting a violation of the Act inrespect to the discharge of Edmunds. SeeMalloryCapacitorCompany,163NLRB 383, and 169NLRB 42; see also alsoQueen City Coach Com-pany,160 NLRB 216. As to the alleged unlawfulremark of Supervisor Dale, both because of itsambiguous and trivial character, the Trial Examinerisof the opinion that its utterance, under the cir-cumstances as revealed in the record, did not con-situte a violation of Section 8(a)(1) of the Act.Cf.Holmes Foods, Inc.,170 NLRB 376. TheTrial Examiner grants the Respondent's motion todismiss.RECOMMENDED ORDERIt is hereby recommended that the Board adoptthe orderdismissingthe complaintin itsentirety.'The Respondent agreed"that for this hearing,it shall be consideredthat he (Dale] was a supervisor within the meaning of the Act."' InQueen City Coach Company,160 NLRB 216, 220,the Board said,"We cannot infer from the fact that Respondent did not tell White the realreason for his discharge that the reason revealed at the hearing was a pre-text.Supervisor of Drivers Batts testified that,in instances of dismissal forcash-fare irregularities,it is the company policy to tell the employeewithout more,that the discharge is for unsatisfactory work In such in-stances,he said, 'we do not give them the reasons; we take the positionthat we don't do anything to hurt his reputation or blacken his name in anymanner;we just tell him he is discharged for unsatisfactory work,and let itgo ""'[T]he extra board driver takes cure of the work of a regular driver,when he takes his vacation, or takes extra days off, most of the time charterservice work."'Edmunds testified that there were about"28 or 29"drivers in theAsheville, North Carolina,terminal.